If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
             revision until final publication in the Michigan Appeals Reports.




                     STATE OF MICHIGAN

                      COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                              FOR PUBLICATION
                                                              October 15, 2019
          Plaintiff-Appellant,

v                                                             No. 343272
                                                              Kent Circuit Court
ERIC ANDERSON,                                                LC No. 17-010295-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                                             No. 343273
                                                              Kent Circuit Court
JASMINE FERRER,                                               LC No. 17-010296-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                                             No. 343274
                                                              Kent Circuit Court
CARY GERENCER,                                                LC No. 17-010297-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,



                                          -1-
v                                        No. 343275
                                         Kent Circuit Court
LOLITTA SHANTILLIA JACKSON,              LC No. 17-010298-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 343276
                                         Kent Circuit Court
EMINA KAHRIMAN,                          LC No. 17-010299-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 343277
                                         Kent Circuit Court
DORIS PENNY,                             LC No. 17-010300-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 343278
                                         Kent Circuit Court
SEQUOYAH LASHAWN MARIE THOMAS,           LC No. 17-010301-AR

          Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellant,

v                                        No. 343279
                                         Kent Circuit Court


                                   -2-
TYISHA MONIKA TOLIVER,                                                LC No. 17-010302-AR

               Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

v                                                                     No. 343280
                                                                      Kent Circuit Court
ROCONDA J. SINGLETON,                                                 LC No. 17-011547-AR

               Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

v                                                                     No. 343281
                                                                      Kent Circuit Court
SHERYL ANNE HILLYER,                                                  LC No. 18-000250-AR

               Defendant-Appellee.


Before: SAWYER, P.J., and BORRELLO and SHAPIRO, JJ.

SAWYER, P.J. (dissenting).

       I respectfully dissent.

         The majority engages in an extensive analysis regarding whether the “member location
sheets” constitute a “medical record” under MCL 750.492a(1). While I am not persuaded by the
majority’s conclusion that the location sheets are medical records, more fundamentally I do not
find it necessary to even answer that question. Rather, I conclude that, even if the location sheets
are considered medical records, the falsification of those sheets do not fall within the scope of
the statute.

       MCL 750.492a(1) provides in pertinent part as follows:

               Except as otherwise provided in subsection (3), a health care provider or
       other person, knowing that the information is misleading or inaccurate, shall not
       intentionally, willfully, or recklessly place or direct another to place in a patient's
       medical record or chart misleading or inaccurate information regarding the
       diagnosis, treatment, or cause of a patient's condition. [Emphasis added.]


                                                -3-
I am not persuaded that the false statements placed on the location sheets that “member location
checks” had been completed when they had not regarded “the diagnosis, treatment, or cause of a
patient’s condition” as required by the statute. Indeed, the circuit court in the first-tier appeal, in
its analyzing whether these are medical records, observed that the information was not so used:

              No information about the patient’s condition, location, or incontinence is
       located on the sheet. Additionally, there is no blank space for this treatment
       information to be provided.

              As stipulated, these sheets are stored in a central location and not in the
       individual member’s file.

        Accordingly, the available evidence would not support the conclusion that the
information was available and used for a physician to diagnosis a patient’s condition, to
determine a course of treatment, or to ascertain the cause of the patient’s condition. Rather, the
evidence would only support a conclusion that the member location checks were conducted as a
safety measure. While this is certainly an important aspect of the operation of the facility, it is
not included in the scope of MCL 750.492a.

        In sum, in the absence of evidence that the data collected was to be used by a medical
professional to diagnose or treat a patient’s condition, or to ascertain the cause of the condition, I
cannot conclude that there is probable cause to believe that defendants violated MCL 750.492a.
And, in the absence of evidence supporting a finding of probable cause, I cannot say that the
examining magistrate abused her discretion in refusing to bind defendants over for trial on this
charge. People v Hudson, 241 Mich. App. 268, 276; 615 NW2d 784 (2000).

       For these reasons, I would affirm the decisions of the lower courts.




                                                               /s/ David H. Sawyer




                                                 -4-